1    Matthew I. Knepper, Esq.
     Nevada Bar No. 12796
2
     Miles N. Clark, Esq.
3    Nevada Bar No. 13848
     KNEPPER & CLARK LLC
4    10040 W. Cheyenne Ave., Suite 170-109
     Las Vegas, NV 89129
5
     Phone: (702) 825-6060
6    Fax: (702) 447-8048
     Email: matthew.knepper@knepperclark.com
7    Email: miles.clark@knepperclark.com
8
     David H. Krieger, Esq.
9    Nevada Bar No. 9086
     HAINES & KRIEGER, LLC
10   8985 S. Eastern Ave., Suite 350
     Henderson, NV 89123
11
     Phone: (702) 880-5554
12   Fax: (702) 385-5518
     Email: dkrieger@hainesandkrieger.com
13
     Attorneys for Plaintiff
14

15                                UNITED STATES DISTRICT COURT

16                                      DISTRICT OF NEVADA
17   EDWARD CALVILLO,                                  Case No.: 2:19-cv-00277-RFB-NJK
18

19                                                     STIPULATION AND ORDER TO
                    Plaintiffs,
20                                                     EXTEND TIME FOR PLAINTIFF TO
     vs.                                               RESPOND TO MOTION TO DISMISS
21                                                     [DKT. 18]
     EXPERIAN INFORMATION SOLUTIONS,
22                                                     [FIRST REQUEST]
     INC.; INNOVIS DATA SOLUTIONS, INC.;
23   and TRANS UNION LLC,

24                  Defendants.
            Plaintiff Edward Calvillo (“Plaintiff”), by and through his counsel of record, and Defendant
25

26   Trans Union LLC (“Trans Union”) have agreed and stipulated to the following:

27          1.      On February 14, 2019, Plaintiff filed a Complaint [ECF Dkt. 1].
28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 18] [FIRST REQUEST] - 1
1           2.      On March 26, 2019, Trans Union filed a Motion to Dismiss the Complaint [ECF
2
     Dkt.10].
3
            3.      On April 16, 2019, Plaintiff filed an Amended Complaint [ECF Dkt. 17].
4
            4.      On April 26, 2019, Trans Union filed a Motion to Dismiss the Amended Complaint
5

6    [ECF Dkt. 18].

7           5.      Plaintiff’s Response is due May 10, 2019.
8
            6.      Plaintiff and Trans Union have agreed to extend Plaintiff’s response ten days in
9
     order to allow Plaintiffs’ counsel to address Trans Union’s pending motion to dismiss and consult
10
     with Plaintiff prior to filing the response. As a result, both Plaintiff and Trans Union hereby
11

12   request that this Court extend the date for Plaintiff to respond to Trans Union’s Motion to Dismiss

13   Amended Complaint until May 20, 2019.
14

15

16

17

18

19

20

21

22

23

24

25

26
     ///
27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 18] [FIRST REQUEST] - 2
1    This stipulation is made in good faith, is not interposed for delay, and is not filed for an improper
2
     purpose.
3
            IT IS SO STIPULATED.
4           Dated May 6, 2019.
5     KNEPPER & CLARK LLC                               ALVERSON TAYLOR & SANDERS
6
      /s/ Matthew I. Knepper                            /s/ Trevor Waite
7     Matthew I. Knepper, Esq.                          Kurt R. Bonds, Esq.
      Nevada Bar No. 12796                              Nevada Bar No. 6228
8     Miles N. Clark, Esq.                              Trevor Waite, Esq.
9     Nevada Bar No. 13848                              Nevada Bar No. 13779
      Email: matthew.knepper@knepperclark.com           Email: kbonds@alversontaylor.com
10    Email: miles.clark@knepperclark.com               Email: twaite@alversontaylor.com
11    HAINES & KRIEGER LLC                              Counsel for Defendant
12    David H. Krieger, Esq.                            Trans Union LLC
      Nevada Bar No. 9086
13    Email: dkrieger@hainesandkrieger.com
14    Counsel for Plaintiff
15
                                                   Calvillo v. Experian Information Solutions, Inc et al
16                                                                            2:19-cv-00277-RFB-NJK

17                              ORDER GRANTING
             STIPULATION TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO
18
               TRANS UNION’S MOTION TO DISMISS AMENDED COMPLAINT
19

20          IT IS SO ORDERED.
21
                                    ________________________________________
                                            ________________________________
22                                  UNITED RICHARD
                                            STATES DISTRICT  JUDGE
                                                       F. BOULWARE,     II
                                              UNITED STATES DISTRICT JUDGE
23                                                    Dated: _______________
                                              DATED this 7th day of May, 2019.
24

25

26

27

28   STIPULATION AND ORDER TO EXTEND TIME FOR PLAINTIFF TO RESPOND TO MOTION TO DISMISS
     [DKT. 18] [FIRST REQUEST] - 3
